ALEXANDER, District Judge.
On defendants’ motion to dismiss, the court finds:
That neither the allegations of the complaint nor the proofs submitted are sufficient to support the relief demanded.
There is no allegation that plaintiff is lawfully in possession of the trap site or that the plaintiff is entitled to the exclusive possession thereof, or facts from, which that can be inferred.
Neither are there any allegations or proof that the defendants wrongfully or unlawfully or without right placed an obstruction on the trap site in question. In other words, both the allegations and proof fail to show any right in plaintiffs to the exclusive possession of the trap site in question or that defendants have acted wrongfully or unlawfully in placing an obstruction there.
Furthermore, there are no allegations or proof to the effect that the fish trap location (and that is the thing in dispute) is of any value, or why it is valuable, if such be the facts, and therefore there is no basis for the allegations that plaintiff has or will suffer great and irreparable injury and damage. Other objections were pointed out which might lead to similar conclusions, but it is unnecessary to consider them.
From the foregoing it follows that the motion to dismiss is well taken and should be allowed, and it is so ordered, but without prejudice.